842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William David ARENDALL, Petitioner-Appellant,v.Michael DUTTON, et al., Respondents-Appellees.
No. 87-5771.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This Tennessee state prisoner appeals the district court's judgment denying his 28 U.S.C. Sec. 2254 habeas corpus petition.


4
Petitioner was convicted by a jury of two counts of armed robbery and was sentenced to a total of fifty years imprisonment.  In his petition, petitioner argued that he was deprived of his right to first appeal, and he was denied effective assistance of counsel.  The district court denied the petition for failure to exhaust state remedies.  Upon review, we conclude the district court properly denied the petition.


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit for the reasons set forth in the district court's opinions dated March 10, 1987 and April 17, 1987.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation